            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
WILLIAM DANIEL MCHOSE,             :
        Plaintiff                  :
                                   :            No. 1:18-cv-1655
           v.                      :
                                   :            (Judge Rambo)
SCHUYLKILL COUNTY                  :
PRISON, et al.,                    :
           Defendants              :
                                  ORDER
     AND NOW, this 22nd day of April 2019, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1. Defendants’ motion to dismiss (Doc. No. 20), converted to a motion for
        summary judgment, is GRANTED;

     2. The Clerk of Court is directed to enter judgment in favor of Defendants
        Correctional Officers Borger and Sabol and against Plaintiff William
        Daniel McHose; and

     3. The Clerk of Court shall CLOSE this case.




                                   s/Sylvia H. Rambo
                                   SYLVIA H. RAMBO
                                   United States District Judge
